Decision affirmed, without costs. No opinion. Kane, J. P., Main, Larkin and Herlihy, JJ., concur; Mikoll, J., dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Claimant worked as a receiving clerk for the employer, a department store. While pushing his stock cart, he inadvertently ran into one of the inside walls of the store. He was confronted by a vice-president who had observed the incident and pointed out the damage claimant had done to the wall. He told claimant he could be discharged for what he had done. He asked his name and claimant gave it. The vice-president then asked to see claimant’s name tag which was attached to his belt loop. Claimant placed his hand over the tag and hid his name. He was discharged later the same day by a supervisor. The claimant’s acts, when taken in the context of the circumstances, did not amount to misconduct. He had already given his name and identified himself to the vice-president. His reaction to the vice-president’s demand to see his name tag was one of panic and, at the most, was a minor deviation of a company rule. The decision of the board is not based on substantial evidence and should be reversed.